Title: John Adams to Abigail Adams, 15 March 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia March 15. 1796
          
          Your delicious Letter of the 5th. came to my hand Yesterday. Your beautiful and pathetic Reflections on the Match in our Presidential Family are such as I expected. It is to me, one of the most delightful Ideas that is treasured in my Mind, that my Children have no Brothers nor sisters of the half or quarter Blood. one such Consciousness would poison all the Happiness of my Life.—

“Remembered Follies, Sting,” and none could pierce my heart with such corrosive & deleterious Poison as this.
          I am So disgusted with this kind of Life that I am Sometimes disposed to take rash Resolutions that I never will live another Winter out of my family. Pray what is become of your new Charriot? Is it possible to afford to have it built?
          Is it not vexatious? have We not plagues enough? Must our own Friends conspire to torment Us? Is Imprudence and Turbulence so entailed upon Us, that Members of the wisest Bodies must conspire with their own Ennemies? Here is a Folly complained of in the House by Baldwin. The Georgia Speculation is in a fair Way to rid the World for what I know of some of the Hairbrains— But why should wise honest & independent Men run wild.?
          Jackson has had a Rencontre, and Gun has sought one. The Bostonians have been the Dupes.
          Sobrius esto. Be Sober. Be calm, Oh my heart and let your Temperance and moderation be known to all Men. But it requires a great command of ones Passions to be Serene amidst Such Indiscretions and Irregularties of wise Men when We have so much Extravagance of the Unwise and so much Malice of the wicked to contend with at the Same time.
          I believe I told you that Thomas was become quite a Negotiator at the Hague, and his Brother in London. The latter however will return, I suppose to Holland upon the Return of Mr Pinckney to England.
          Mr Gore and Mr short I conjecture will be appointed Commissioners to estimate depredations & Damages and perhaps J. Q. A may be named one of the two who are to be by Lot converted into a 3d. But all this must be Secret. I am trying your Capacity to keep secrets, you see.
        